DETAILED ACTION
	The amendment filed 07/26/2022 has been entered. Claims 1, 4, 7, 9, and 11-13 have been amended and claims 2-3, 10, and 21-24 have been cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 7/26/2022, with respect to claims 1-2, 4, 9, 14, 16, and 21-24 have been fully considered and are persuasive. The rejection of 4/26/2022 has been withdrawn.
Response to Amendment
Regarding the objection to the drawings, applicant has amended the drawings to overcome the objections. The objections to the drawings have been withdrawn.
Regarding the objections to the specification, applicant has amended the specification to overcome the objections. The objections to the specification have been withdrawn.
Regarding the objections to the claims, applicant has amended the claims to overcome the objections. The objections to the claims have been withdrawn.
Regarding the rejection under 35 USC §112, applicant has amended the claim to overcome the rejection. The rejection under 35 USC §112 has been withdrawn.
Regarding the rejections to under 35 USC §102 and 103, applicant has amended the claims to overcome the rejections. The rejections under 35 USC §102 and 103 have been withdrawn.
Allowable Subject Matter
Claims 1, 4-9, and 11-20 are allowed. All outstanding rejections and objections to the claims have been amended. The claims are allowable over prior art for reasons stated in the Office Action dated 4/26/2022.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662